Citation Nr: 0818627	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  99-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma, to include 
as secondary to herbicide exposure.

2. Entitlement to service connection for emphysema, claimed 
as secondary to herbicide exposure.

3.  Entitlement to service connection for birth defects, 
claimed as secondary to herbicide exposure.

4.  Entitlement to service connection for joint aches, 
claimed as secondary to herbicide exposure.

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

6.  Entitlement to an evaluation in excess of 10 percent for 
right tennis elbow.


REPRESENTATION

Veteran represented by:  James R. Endicott, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970 
and additional periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The veteran testified at a hearing before a Decision Review 
Officer and a Veterans Law Judge in hearings held at the RO 
in May 2000 and September 2003. 

The Board previously remanded this matter in April 2004 and 
in March 2007.

The issues of entitlement to service connection for asthma, 
entitlement to service connection for joint aches and 
entitlement to service connection for emphysema are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's daughters are biological children of a 
veteran who served in Vietnam during the Vietnam era.

2.  The veteran's exposure to herbicides is presumed.  

3.   The evidence does not show that the veteran's children 
have spina bifida.   

4.  Degenerative joint disease of the left knee is manifested 
by pain and locking of the knee.  The evidence does not show 
recurrent subluxation, lateral instability,  ankylosis, 
flexion limited to 30 degrees or extension limited to 15 
degrees.

5.  Right tennis elbow is manifested by pain, with flexion 
greater than 100 degrees and without ankylosis.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to benefits for birth defects 
is without legal merit. 38 U.S.C.A. § 1805 (West 2002); 38 
C.F.R. § 3.814(a) (2007).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. 38 C.F.R. § 4.71a, DC's 5256, 5257, 5260, 5261 (2007).  

3.  The criteria for a rating in excess of 10 percent for 
right tennis elbow have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, DC 5205-5207 (2007).    




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement
to increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

The veteran's claims were received prior to the enactment of 
the VCAA .  Because the VCAA was enacted after the initial 
adjudication of this claim by the RO, it was not possible to 
provide notice of the VCAA prior to the initial adjudication 
in this case.  The RO initially provided the veteran with 
VCAA notice on these claims in an October 2004 letter that 
advised the veteran of the information and evidence necessary 
to substantiate the claims, explained what evidence VA would 
be responsible for obtaining and what evidence VA would 
assist the veteran in obtaining and advised the veteran to 
submit any evidence in his possession.  Subsequent to the 
provision of VCAA notice the veteran's claims were 
readjudicated in a , the veteran's claims were readjudicated 
in a December 2007 Supplemental Statement of the Case (SSOC).  
Thus any defect with regard to timing was cured.  See 
Mayfield, supra.    

A March 2006 letter advised the veteran of how disability 
ratings and effective dates are determined.

The veteran has not been provided with a single VCAA notice 
letter that satisfies the requirements outlined in Vazquez-
Flores.   In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  Although 
the veteran was not provided with a VCAA notice letter prior 
to the initial rating decision that satisfied the 
requirements set forth in Vazquez-Flores v. Peake, the 
veteran received post-adjudicatory notice of the rating 
criteria pertaining to his knee and elbow disabilities in the 
December 2007 Supplemental Statement of the Case (SSOC).  The 
SSOC included the rating criteria for these disabilities, 
including the specific measurements and findings necessary to 
establish entitlement to higher ratings for his disabilities. 

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

II.  Analysis of Claims

A.  Service connection for birth defects

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a) (West 2002); 38 C.F.R. § 
3.814(c)(3) (2007).  Spina bifida is the only birth defect 
that warrants the award of monetary benefits based on the 
herbicide exposure of the veteran as a father of that child.  
Jones v. Principi, 16 Vet. App. 219 (2002).   

In a precedent opinion, VAOPGCREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter, the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.  The Board is bound by 
the precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c).

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1) (2007).  

Service in Vietnam includes service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313(a) (2007).

The veteran's DD Form 214 reflects that he served with the 
Army from July 1967 to July 1970, including 11 months and 25 
days of foreign or sea service.  Records indicate that the 
veteran was stationed in Thailand.  The veteran reserved the 
Vietnam Service Medal (VSM).  However, the VSM may be earned 
for service outside of Vietnam, if in support of U.S. forces 
in Vietnam, and its award does not conclusively establish 
service in Vietnam.  The DD Form 214 shows that the veteran's 
service occupation was engine equipment repairman.  In 
written statements and in testimony, the veteran has 
testified that his duties included traveling to Vietnam to 
perform maintenance on road equipment. 

In this case, no official record of a visit to Vietnam is in 
evidence.  However, the veteran's report of travel to Vietnam 
in performance of his service duties is consistent with his 
military occupational specialty.  The veteran has provided 
credible testimony regarding travel to Vietnam during 
service.  Thus, the Board must resolve benefit of the doubt 
in favor of the veteran and find that it is at least as 
likely as not that the veteran visited Vietnam during the 
Vietnam War.  38 U.S.C.A. § 5107 (West 2002).  

The veteran claims service connection for birth defects.  He 
asserts that his daughters have eye problems and asthma.  The 
veteran has not claimed, nor does the record demonstrate, 
that any of the veteran's children have spina bifida.

The Board finds that there is a preponderance of the evidence 
against the veteran's claim for service connection for birth 
defects.  The birth defects claimed by the veteran, including 
asthma and eye problems, are not recognized as birth defects 
for VA purposes under 38 U.S.C.A. § 1802 and 38 C.F.R. § 
3.814(c)(3) (2007).  Accordingly, service connection for 
birth defects is not warranted.  




II.  Increased Rating Claims

A.  Disability Ratings Generally 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Left knee disability 

The veteran seeks a higher initial rating for degenerative 
joint disease of the left knee.   

A 10 percent rating is currently assigned for the veteran's 
knee disability, pursuant to Diagnostic Code 5260.  DC 5260 
governs limitation of flexion.  Diagnostic Code 5260 provides 
that a 20 percent rating is assignable when flexion is 
limited to 30 degrees, and an evaluation of 30 percent is 
assignable when flexion is limited to 15 degrees.

The veteran's knee disability involves arthritis.  Diagnostic 
Code 5010 pertains to arthritis due to trauma.  DC 5010 
provides that arthritis that is due to trauma and 
substantiated by x-ray findings is to be evaluated as 
degenerative arthritis under DC 5003.  DC 5003 provides that 
degenerative arthritis established by x-ray findings is to be 
evaluated on the basis of limitation of motion under the 
appropriate DC for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, an evaluation of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of two or more major 
joints or two or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of two or more major joints or two or more minor 
joint groups, with occasional incapacitating episodes.  38 
C.F.R. § 4.71a, DC 5003 (2007).

DC 5257 governs recurrent subluxation or lateral instability 
of the knee.  DC 5257 provides that a 20 percent evaluation 
is warranted for moderate recurrent subluxation or lateral 
instability of the knee.  A 30 percent evaluation is provided 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257 (2007).

DC 5261 pertains to limitation of extension of the leg.  A 30 
percent evaluation is assignable for extension limited to 20 
degrees.  A 40 percent evaluation is assignable for extension 
limited to 30 degrees, and a 50 percent evaluation is 
assignable for extension that is limited to 45 degrees.  See 
38 C.F.R. § 4.71a, DCs 5261 (2007); see also VAOGCPREC 9-2004 
(Sept. 17, 2004) (holding that separate evaluations under 38 
C.F.R. § 4.71a, DC 5260 (leg, limitation of flexion) and DC 
5261 (leg, limitation of extension) may be assigned for 
disability of the same joint).  The Board notes that full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2007).

DC 5256 pertains to ankylosis of the knee and provides a 
maximum rating of 60 percent for extremely unfavorable 
ankylosis.  38 C.F.R. § 4.71a, DC 5256 (2007).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) (23- 
97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In this case, for reasons set forth below, the Board finds 
that a rating in excess of 10 percent is not warranted for 
the veteran's left knee disability. 

Reserve service medical records show that the veteran was 
seen in July 1988 with left knee pain that reportedly 
occurred after he struck his knee on a boat rivet.  A July 
1988 emergency treatment record noted an assessment of a soft 
tissue injury to the left mediodistal patella.  

An October 1995 VA outpatient medical record noted that the 
veteran's left was cool, nonswollen and stable with range of 
motion to 135 degrees.  

The veteran had a VA examination in March 1996.  The veteran 
reported stiffness and swelling in the left knee.  On 
examination of the knee, the VA examiner noted that the knee 
was clinically normal in appearance.  There was no effusion, 
no crepitus and no instability.  Flexion of the knee was to 
100 degrees.  The examiner stated that there was a lack of 
extension of the knee of 15 degrees.  

A March 1996 x-ray report reflects a finding of no bone or 
joint abnormality of the left knee.  Impression was normal 
radiographic appearance of the left knee.  

Upon VA examination in September 1999, a VA physician noted 
that there was no swelling or inflammation of the knees.  
Palpation revealed no evidence of effusion.  There was mild 
tenderness on palpation bilaterally.  The knees were stable 
anteriorly, posteriorly and laterally.  The veteran had 
flexion to 130 degrees bilaterally.  The examiner noted 
generalized discomfort throughout range of motion testing.  
The examiner diagnosed degenerative joint disease of both 
knees.

In February 2001, the veteran was seen in VA orthopedic 
consultation for left knee pain.  He reported a history of 
left knee pain since 1988.  He stated that he had swelling 
but no locking.  He reported occasional giving way and 
painful popping.  The VA physician stated that the veteran 
had range of motion that appeared to be 90 degrees.  He did 
not appear to have effusion.  The examiner indicated that 
Lachman's and McMurray's tests were unable to be performed.  
Assessment was left knee pain.

A VA orthopedic treatment note dated in May 2001 reflects 
that the veteran was seen for a follow-up visit for knee 
pain.  An MRI showed minimal degenerative changes of the left 
knee.  A hinged knee brace was recommended.  

On VA examination in October 2001,  the veteran's complaints 
included instability of the left knee and occasional buckling 
of the knee.  Physical examination revealed    flexion of the 
left knee to 140 degrees and extension to zero degrees.  The 
examiner stated that medial, lateral and collateral ligaments 
were intact.  Anterior, posterior and cruciate ligaments were 
intact with negative Lachman's test.  Medial and lateral 
meniscus were intact with a negative McMurray's test.  The 
examiner diagnosed minimal degenerative joint disease of the 
left knee.   

VA outpatient treatment records indicate that the veteran had 
an MRI of the left knee in August 2004.  A report noted that 
the bony structures were intact and normally aligned, and the 
joint spaces were normal in width.  The cruciate ligaments 
and lateral collateral ligaments were intact.  There were 
mild degenerative changes in both menisci.  

A September 2004 VA orthopedic consultation reflects that the 
veteran's complaints included painful popping of the knee and 
giving way episodes.  Physical examination revealed no 
effusion, no marked medial or lateral joint line tenderness.   
The veteran had active range of motion of the left knee of 
140 degrees.  Negative drawer and Lachman were noted.  The 
examining physician indicated that the McMurray was difficult 
to evaluate because the veteran tended to stiffen his knee 
when moved in any direction.  The examiner assessed chronic 
anterior knee pain.  

Upon VA examination in February 2005, the veteran reported 
that his knee was getting worse.  The VA examiner noted that 
the veteran used a left-hinged knee brace.  On physical 
examination, it was noted that the veteran had mild left quad 
atrophy.  Range of motion of the left knee was to 90 degrees.  
The examiner stated that the veteran actively and 
persistently resisted any attempts at passive motion of the 
left knee.  The examiner indicated that there was no gross 
instability.  It was noted that the veteran would not relax 
for Lachman's or McMurray's.  The examiner diagnosed mild 
degenerative changes, left knee.  

At a March 2006 VA examination, the veteran reported that he 
has had problems with his knee since striking it into a 
stanchion on a boat.  The veteran reported using a left-
hinged knee brace.  On physical examination of the knee, the 
examiner noted mild left quad atrophy.  Range of motion of 
the knee was to 90 degrees.  The examiner indicated that the 
veteran actively and persistently resisted any attempt at 
passive motion of the left knee, even within the range of 0 
to 90 degrees.  The examiner indicated that the veteran would 
not relax for Lachman's or McMurray's.  The veteran had no 
gross instability.  His patella was stable and located.  His 
quadriceps mechanism was intact.  There was no effusion or 
erythema of the knee.  He had medial and posterior joint line 
tenderness.  He had no lateral joint line tenderness.  The 
veteran appeared to have a mildly antalgic gait on the left.  
He was able to ambulate without aids.  He was unable to heel 
or toe walk.  The examiner diagnosed mild degenerative 
changes, left knee. 

A March 2006 addendum noted the veteran's complaint of 
constant daily pain.  The pain was worse when he was up on 
his feet or walking.  The VA examiner  observed that the 
veteran limped and favored the left leg.  On physical 
examination, the VA examiner noted that the left knee was not 
effusive or red.  There was guarding and tenderness at the 
medial joint line.  The knee was stable to varus and valgus 
stress.  It was painful with McMurray's testing but stable.  
The knee was stable to anterior and posterior Drawers and 
Lachmans.  The examiner indicated that active range of motion 
stopped at 110 degrees initially.  The examiner stated that 
there was flexion to 130 degrees passively.  There was 
resistance and guarding with repeat testing with 80 degrees 
flexion and zero degrees extension.  

After a careful review of the evidence, the Board finds that 
an increased rating for the veteran's left knee disability is 
not warranted.  The VA and private treatment records and VA 
examinations reflect that the veteran has been diagnosed with 
mild degenerative changes of the left knee and chronic knee 
pain.  The evidence shows that this disability is manifested 
by painful motion, tenderness and limitation of motion.  The 
record does not contain any findings of instability, 
subluxation or ankylosis.  The record does not contain any 
findings of flexion limited to 30 degrees or of extension 
limited to 15 degrees.  A rating in excess of 10 percent is 
not warranted for the veteran's knee disability unless there 
is evidence of  evidence of  ankylosis, moderate recurrent 
subluxation or instability,  flexion limited to 30 degrees or 
extension limited to 15 degrees.  The Board acknowledges the 
veteran's report of increased knee pain.  However, even when 
the veteran's knee pain is taken into account, a higher 
rating is not warranted because loss of function caused by 
pain and fatigability does not result in limitation of 
extension to 15 degrees or limitation of flexion to 30 
degrees, such that a rating in excess of 10 percent is 
warranted.  For these reasons, the Board finds that there is 
a preponderance of the evidence against the veteran's claim 
for a higher initial rating for a left knee disability, and 
the claim must be denied.    

C.  Increased rating for right tennis elbow

A 10 percent rating is currently in effect for right tennis 
elbow with epicondylitis pursuant to DC's 5020 and 5206.

Diagnostic Code 5020 pertains to synovitis.  The rating 
criteria provide that   diseases rated under Diagnostic Codes 
5013 through 5024 are to be rated on limitation of motion of 
the affected part.  

The veteran's right arm is the major (dominant) extremity.  
Diagnostic Code 5206 pertains to limitation of flexion of the 
forearm.  DC 5206 provides that a 10 percent rating is 
warranted where flexion of the dominant forearm is limited to 
100 degrees.  A 20 percent rating is warranted for flexion of 
the dominant forearm that is limited to 90 degrees.  A 30 
percent rating is warranted when flexion is limited to 
70 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206 
(2007).

Other rating codes pertaining to disabilities of the elbow 
include Diagnostic Codes 5207 (forearm, limitation of 
extension), which provides for ratings from 10 to 50 percent 
for limitation of extension of the dominant forearm and 
Diagnostic Code 5205, which pertains to ankylosis.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5205 and 5207 (2007).   

VA and private medical records indicate that the veteran has 
reported elbow pain since 1991, when he had elbow pain after 
doing push-ups on active duty.  VA medical records show that 
the veteran sustained a right elbow injury in 1992, when he 
was in a car accident.  Since that injury, VA and private 
medical records indicate that the veteran has had ongoing 
treatment for the right elbow and has been diagnosed with 
chronic tendonitis and lateral epicondylitis.  

The veteran had a VA examination of the elbow in February 
1995.  The veteran reported pain and burning sensation in the 
elbow.  He reported that he had been treated with cortisone 
injections and had used an elbow brace and a TENS unit.  On 
physical examination, the VA examiner noted tenderness in the 
lateral epicondylar area of the right elbow.  Right wrist 
extension increased the pain.  There was no weakness of the 
right upper extremity.  

In February 1995, nerve conduction studies of the elbow were 
performed.  The following impressions were noted:  no 
electrodiagnostic evidence of ulnar nerve entrapment across 
the right elbow and clinical features suggesting lateral 
epicondylitis (tennis elbow).  A tennis elbow brace was 
recommended.    

Upon VA examination in March 1996, the veteran reported joint 
and muscle aches.   On physical examination, the veteran had 
flexion of the elbow to 130 degrees and extension to 10 
degrees.  The examiner diagnosed right tennis elbow.  

Orthopedic treatment records from private physicians show 
that the veteran's complaints over the appeal period have 
included pain, burning and weakness of the right upper 
extremity.  Therapy protocols have included a TENS unit and 
injections.  

Social Security disability records also reflect findings 
chronic right tennis elbow.


Upon VA examination in September 1999, a VA examiner noted 
that there was no swelling or inflammation of the elbows.   
Palpation revealed generalized tenderness about both elbows.  
There was generalized tenderness with range of motion 
testing.  The examiner noted flexion of the elbows to 145 
degrees, supination to 85 degrees and pronation to 80 degrees 
bilaterally.  

A report of an October 2001 VA examination noted flexion of 
the elbow of 145 degrees.  Forearm supination was 85 degrees.  
Forearm pronation was 80 degrees.  

The veteran had a VA examination in February 2005.  The 
examiner noted full extension of the right elbow.  The 
veteran was able to flex the elbow to 120 degrees.  He had 90 
degrees of pronation and 90 degrees of supination.  There was 
tenderness over the lateral epycondylar area.  There was no 
swelling or erythema about the elbow.  The examiner indicated 
that the elbow was stable, without evidence of subluxation or 
dislocation.

A report of a March 2006 VA joints examination noted that the 
veteran had full extension of the right elbow and flexion to 
120 degrees.

A March 2006 VA examination addendum noted that the lateral 
and medial epicondyles were slightly tender without redness 
or inflammation.  Active and passive flexion was to 140 of 
145 degrees.  This was reduced to 110 degrees with repeated 
testing.  The veteran had full extension that was unchanged 
with repetition or resistance.  Supination and pronation were 
full to 85 degrees each way and unchanged upon repetition.     

Based on these findings, the Board concludes that an 
increased rating is not warranted for the veteran's right 
elbow disability.  The evidence demonstrates that the 
veteran's disability results in elbow pain, tenderness and 
weakened movement.   The evidence does not show ankylosis of 
the elbow, limitation of flexion to 90 degrees or limitation 
of extension to 75 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205-5207 (2007).  The pain associated with 
the veteran's right elbow disability is contemplated in the 
rating currently assigned.  Because the evidence does not 
show that the disability more nearly approximates the 
criteria for a higher rating under the applicable criteria, 
the Board concludes that there is a preponderance of the 
evidence against the veteran's claim for a higher rating for 
a right elbow disability.        


ORDER

Service connection for birth defects is denied.

An increased rating for degenerative joint disease, left 
knee, is denied.

An increased rating for right tennis elbow is denied.  


REMAND

Additional development is necessary before the claims of 
entitlement to service connection for asthma, joint pains and 
emphysema can be decided.  

The veteran claims service connection for asthma on the basis 
of aggravation.  The veteran asserts that his asthma became 
worse during a period of active duty for training at Fort 
Hood in 1993.   Records from the Army National Guard records 
show that the veteran was on active duty in June 1993.  A 
Statement of Medical Examination and Duty Status, dated in 
December 1995, shows that the veteran developed breathing 
problems during active duty training in June 1993.  Records 
from King's Daughters Hospital, dated in June 1993, show that 
the veteran was seen in the emergency room with a chief 
complaint of wheezing.  He reported an increase in the 
severity of his asthma.  A physician assessed asthma and 
possible right lower lung infiltrate.  

In April 2004, the Board remanded the claim of entitlement to 
service connection for asthma.  The Board requested that the 
veteran be afforded a VA examination for the purpose of 
determining whether asthma was aggravated during reserve 
service. 

In July 2005, the veteran underwent a VA examination for 
respiratory disorders.  The examiner's opinion did not 
address the question of whether the veteran's asthma was 
aggravated during reserve service.

The United States Court of Appeals for Veterans Claims has 
indicated that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand order.  The Court further indicated that it 
constitutes error on the part of the Board to fail to ensure 
compliance.  Stegall v. West, 11 Vet. App. 168, 271 (1998).  
Thus the case must be returned to the RO for the appropriate 
actions to be taken.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  It does not appear 
that the examiner had the benefit of the review of the 
reserve service medical records, as most of the records were 
not in evidence at the time of the July 2005 VA examination.  

Additional development is also necessary to ensure compliance 
with the Board's  prior remand orders regarding the veteran's 
claims of entitlement to asthma, emphysema and joint aches, 
claimed as secondary to Agent Orange exposure.  The Board's 
April 2004 remand directed that the veteran be scheduled for 
a VA Agent Orange examination for the purpose of determining 
whether he has any current residual of exposure to 
herbicides.  The record does not include a report of the 
requested examination.  On remand, the AMC/ RO should 
determine whether the requested examination was performed.  
If so, the report of the examination should be obtained and 
associated with the claims file.  In the event that the 
examination requested in the Board's 2004 remand has not been 
performed, the veteran should be scheduled for an 
examination.   



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
respiratory disorders examination.  The 
claims file should be provided to the 
examiner prior to the examination, and the 
examiner should indicate in the claims 
file that such a review was conducted.  
Therefore, the examiner is asked to 
provide an opinion as to whether asthma, 
which existed prior to the veteran's 
period of active duty in June 1993, was 
aggravated during service (i.e. 
permanently increased in severity, as 
opposed to merely having flare-ups) and, 
if so, whether such aggravation was solely 
due to the natural progress of the 
condition.  The examiner is asked to 
specifically address the asthma complaints 
that were noted during the veteran's 
period of active duty in June 1993.   

2.  Determine whether the veteran has 
undergone a VA Agent Orange registry 
examination as directed in the Board's 
April 2004 remand.  If such an examination 
was performed, the examination report 
should be obtained and associated with the 
claims file.

3.  If the requested Agent Orange registry 
examination has not been performed, the 
veteran should be scheduled for such an 
examination.  

4.  Following the completion of the 
actions requested above, the RO should 
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.  The case should then be returned 
to the Board, if in order.     


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


